                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                              Case No. 2:18-cr-30

 v.                                                     HONORABLE PAUL L. MALONEY

 DAVID ALLEN BRUNK,

             Defendant.
 ____________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by United States

Magistrate Judge Timothy P. Greeley in this action (ECF No. 46). The Report and

Recommendation was duly served on the parties, and no objection has been made thereto within

the time as stipulated to by the parties.

       THEREFORE, IT IS ORDERED that:

       1.      The Report and Recommendation of the Magistrate Judge is approved and

adopted as the opinion of the Court.

       2.      Defendant’s plea of guilty is accepted and defendant is adjudicated guilty of the

charges set forth in Count Two of the Indictment. Defendant will proceed to trial on Count One

of the Indictment.

       3.      The written plea agreement is hereby continued under advisement pending

sentencing.


Dated: November 14, 2018                                     /s/ Paul L. Maloney___________
                                                            Paul L. Maloney
                                                            United States District Judge
